Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed pursuant to Rule 433(d) Registration Statement No. 333- 131356-05 FINAL TERM SHEET, dated September 24, 2007 $956,850,000 USAA AUTO OWNER TRUST 2007-2 Issuing Entity USAA Acceptance, LLC Depositor USAA FEDERAL SAVINGS BANK Sponsor, Seller and Servicer The issuing entity will own motor vehicle loans originated by USAA Federal Savings Bank and will issue the following classes of USAA Auto Owner Trust 2007-2 Asset Backed Notes: Class A-1 Class A-2 Class A-3 Class A-4 Class B Notes Notes Notes (3 ) Notes (3 ) Notes Principal Amount Per Annum Interest Rate 5.24862% 5.04% 4.90% 5.07% 5.97% Final Scheduled Payment Date March 16, 2009 April 15, 2010 February 15, 2012 June 17, 2013 March 17, 2014 Initial Public Offering Price N/A 99.997813% 99.986546% 99.991241% N/A Ratings (Moodys/S&P) Aaa/AAA Aaa/AAA Aaa/AAA Aaa/AAA N/A/BBB Payment Date Monthly, beginning Monthly, beginning Monthly, beginning Monthly, beginning Monthly, beginning October 15, 2007 October 15, 2007 October 15, 2007 October 15, 2007 October 15, 2007 (subject to the (subject to the (subject to the (subject to the (subject to the business day business day business day business day business day convention) convention) convention) convention) convention) Weighted Average Life(1) 0.28 0.90 1.90 3.16 3.36 CUSIP 90327T AA1 90327T AB9 90327T AC7 90327T AD5 90327T AE3 (1) Pricing speed: 1.6% ABS (with a 10% clean-up call). (2) Not publicly offered. (3) The Class A Notes are generally eligible for purchase by or on behalf of employee benefit plans and other similar retirement plans and arrangements that are subject to ERISA or to Section 4975 of the Code. (4) The Class B Notes may not be acquired by, on behalf of or with assets of an employee benefit plan or individual retirement account except by certain insurance company general accounts that are able to make the representations and warranties set forth in the Indenture.
